internal_revenue_service number info release date cc psi 1-genin-157617-01 dec uilc this responds to correspondence submitted on your behalf by ms requesting automatic late s_corporation relief under revproc_97_48 the information submitted explains that your corporation is seeking relief in order to make an election effective as of date in revproc_97_48 the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief however the facts presented in your situation are not covered by revproc_97_48 rather you should request relief pursuant to section dollar_figure of revproc_98_55 copy enclosed a blank copy of form_2553 is also enclosed for your use please complete form_2553 and file it with your statement of reasonable_cause via certified mail before date you should receive a letter confirming the new effective date within days from the date the election is mailed please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries attachments revproc_98_55 form_2553 instructions
